La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
h-J
El 16 de enero de 1999 la Policía de Puerto Rico confiscó un vehículo marca Suzuki de 1984, el cual estaba regis-trado en el Departamento de Transportación y Obras Pú-blicas a nombre del Sr. Alfonso E. Villafañe Fabián (en adelante dueño registral). Al momento de la ocupación del vehículo, éste era conducido por el joven José Luis Villa-fañe Rivera, hijo del dueño registral del vehículo, y viajaba como pasajero el joven Alexis Caraballo Flores. Ambos jó-venes fueron arrestados por alegada violación al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401.
El 12 de febrero de 1999, First Bank y Universal Insurance Company (Universal) presentaron una demanda de impugnación de confiscación ante el tribunal de instancia. First Bank alegó que era tenedor del contrato de venta condicional del vehículo, debidamente anotado a su favor en el Registro de Automóviles del Departamento de Trans-portación y Obras Públicas. Por su parte, Universal alegó tener interés legal en el caso, ya que tenía expedida una póliza de seguro a favor de First Bank para asegurar el riesgo de confiscaciones.
Posteriormente, First Bank y Universal presentaron una moción de sentencia sumaria. En ésta alegaron que no habiéndose encontrado causa probable para el arresto contra el poseedor del vehículo e hijo del dueño registral del mismo, José Luis Villafañe Rivera, era improcedente la confiscación. Alegaron, además, que el hecho de que el po-seedor del vehículo fue exonerado era evidencia de su des-conocimiento sobre la actividad criminal ocurrida en el ve-hículo y que dicha exoneración constituía impedimento colateral por sentencia para el caso de confiscación.
El Secretario de Justicia presentó un escrito en oposi-*80ción a la solicitud de sentencia sumaria. Señaló que contra el conductor del vehículo se había determinado causa probable en la vista de Regla 6 en alzada y que contra el pa-sajero, Alexis Caraballo Flores, se había encontrado causa probable y su caso ya estaba señalado para juicio, por lo cual procedía la confiscación del vehículo.
El 11 de febrero de 2000, los demandantes reiteraron su solicitud de sentencia sumaria. Se fundamentaron en que no se había determinado causa probable para acusar al conductor y poseedor del vehículo, José Luis Villafañe Rivera. El Secretario de Justicia se opuso a esta solicitud al argumentar que el tribunal no tenía prueba alguna de la relación entre el poseedor y el pasajero del vehículo, y que contra este último sí se había determinado causa probable.
El tribunal de instancia dictó sentencia en la cual de-claró con lugar la solicitud se sentencia sumaria de los demandantes. Señaló el tribunal que por haber sido el po-seedor y conductor del vehículo absuelto de los cargos im-putados, no procedía la confiscación del vehículo en cuestión. En consecuencia, ordenó al Estado devolver la unidad confiscada o su valor de tasación.
De esta determinación, el Procurador General acudió en apelación ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). Argumentó que al haber hecho el pasajero del vehículo alegación de culpabilidad por el delito de posesión de sustancias controladas encon-tradas en su poder mientras viajaba en el vehículo confis-cado y al no haberse presentado prueba alguna sobre el carácter de tercero inocente por parte del dueño registral del vehículo, no procedía dictar sentencia sumaria a favor de los demandantes.
El Tribunal de Circuito acogió el argumento del Procu-rador General. Determinó el foro apelativo que
... establecido el vínculo delictivo entre el vehículo y el acto delictivo mediante la alegación de culpabilidad de un pasajero, *81debía explorarse mediante prueba que el dueño registral cuyo hijo conducía el vehículo era en realidad un tercero inocente.
En consecuencia, revocó la sentencia dictada por el tribunal de instancia.
Declarada sin lugar la moción de reconsideración pre-sentada por los demandantes, éstos recurrieron ante nos mediante recurso de apelación el 18 de diciembre de 2000 en el que señalaron los siguientes errores:
Erró el Honorable Tribunal de Circuito al revocar el dictamen de instancia y resolver que la exoneración del poseedor y conductor del vehículo no evidencia su desconocimiento y falta de control y manejo de la sustancia controlada en posesión de un pasajero.
Erró el Honorable Tribunal de Circuito al no seguir la doctrina establecida por este Tribunal en el caso de Sánchez v. Tesorero, 72 DPR 133 (1951), que específicamente y a manera de excep-ción, invalida la confiscación de un vehículo cuando su conductor y poseedor ha sido exonerado de toda imputación de delito, independientemente de la culpabilidad de un pasajero por los hechos que motivaron la ocupación.
El 19 de enero de 2001 emitimos una resolución me-diante la cual dimos curso a la apelación presentada.(1) Ha-biéndose perfeccionado el recurso, procedemos a resolver.
*82HH ) — I
Por estar íntimamente relacionados, discutiremos en conjunto ambos señalamientos de error.
La Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988, según enmendada, 34 L.P.R.A. see. 1723 et seq., dispone en su Art. 1, que estará sujeta a confiscación "toda propiedad que sea utilizada en relación a, o sea el resultado o producto de la comisión de delitos graves y de aquellos delitos menos graves en que por ley se autorice la confiscación ...”.(2) Por su parte, la Ley de Sustancias Controladas de Puerto Rico(3) establece que está sujeto a confiscación todo medio de transporte que se use o se destine para transportar o facilitar en alguna forma la transportación, venta, recibo, posesión o encubrimiento de sustancias declaradas ilegales por dicha ley.
Bajo el ordenamiento jurídico vigente, procede la confiscación tanto cuando el que posee la sustancia ilegal es el dueño del vehículo, como cuando el que la posee es el poseedor del vehículo o un pasajero. Véanse: Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994); General Accident Ins. Co. v. E.L.A., 137 D.P.R. 466 (1994).
También hemos determinado que
... una sentencia final y firme de un tribunal respecto a una determinación de no causa en vista preliminar constituye cosa juzgada en su modalidad de impedimento colateral por sen-tencia en el pleito de impugnación de confiscación. Del Toro Lugo v. E.L.A., supra, pág. 993.
Cabe señalar que, en ese caso, la doctrina de impedi-mento colateral por sentencia fue de aplicación debido a que ni al conductor del vehículo, hijo de su dueño registral, *83ni al pasajero se les encontró causa probable por los delitos imputados.
La aplicación de la doctrina de impedimento colateral no afecta el hecho principal de que la confiscación es un procedimiento de carácter in rem, es decir, va dirigido contra la cosa misma y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con algún interés legal sobre ésta. Por esto, el impedimento colateral no aplica de manera automática al impugnar la confiscación del vehículo. Aunque el poseedor del vehículo resulte absuelto de los cargos imputados, esto no es en sí mismo suficiente para declarar inválida la confiscación. Lo determinante es si alguna actividad delictiva se ha cometido en el vehículo o mediante el uso del vehículo, aunque la misma no haya sido cometida por el poseedor o conductor del mismo.
Así, pues, si el dueño, poseedor o encargado del vehículo, o la persona con interés legal sobre éste, ha puesto de forma voluntaria dicho vehículo en posesión del infractor o de la persona bajo la cual éste actúa, los derechos de aquél corren la suerte del uso a que el infractor pueda someter el vehículo. General Accident Ins. Co. v. E.L.A., supra, pág. 471.
La jurisprudencia ha desarrollado normas para proteger los derechos de aquellos que tienen un interés económico o propietario en el vehículo confiscado y no han estado directamente involucrados en la actividad criminal que motiva la confiscación. A éstos se les conoce como terceros inocentes. Tanto los derechos del dueño del vehículo como los intereses económicos de una entidad financiera y su aseguradora bajo un contrato de venta condicional podrían ser considerados terceros inocentes si se establecen los elementos que acreditan dicha condición.
La doctrina de tercero inocente protege al propietario o al tenedor del interés legal o económico en el vehí-*84culo en aquellas situaciones en que éstos no han puesto el vehículo en posesión del infractor voluntariamente, o cuando se han tomado medidas cautelares expresas para precaver el uso ilegal de la propiedad en la comisión de un delito. El carácter de tercero inocente depende de la natu-raleza de la posesión o el uso que del vehículo haga el infractor. Si éste no obtuvo la posesión de manera volunta-ria o si se apartó sustancialmente de las medidas cautela-res o las instrucciones particulares expresadas de quien entregó dicha posesión o uso, entonces es que tanto el dueño como el vendedor condicional o cualquier otro con interés en éste son terceros inocentes protegidos contra la confiscación. General Accident Ins. Co. v. E.L.A., supra, págs. 472-474.
rH hH HH
En el caso de autos, se dictó sentencia sumaria a favor de los demandantes bajo la teoría de que no procedía la confiscación porque contra el conductor y poseedor del ve-hículo, hijo de su dueño registral, no se encontró causa probable. Sin embargo, uno de los pasajeros del vehículo confiscado hizo alegación de culpabilidad precisamente por el delito que motivó la confiscación. Este pasajero fue el infractor de la ley, el cual cometió una actividad delictiva en el vehículo confiscado. Bajo estas circunstancias, para prevalecer en su solicitud de sentencia sumaria, era nece-sario que los demandantes presentasen prueba de su ca-rácter de terceros inocentes. Es decir, tenían que establecer que la posesión del vehículo no fue obtenida por voluntad del dueño o que el dueño tomó medidas cautelares para prevenir la actividad delictiva, o que el pasajero infractor actuó de manera contraria o apartándose de las instruccio-nes del dueño del vehículo.
No surge de la moción de sentencia sumaria ni de los documentos que la acompañan prueba alguna que tienda a *85establecer el carácter de terceros inocentes de los demandantes. Los demandantes fundamentaron su moción de sentencia sumaria esencialmente en la doctrina de im-pedimento colateral por sentencia, lo cual, de acuerdo con los hechos de este caso, no era suficiente para impugnar la confiscación.(4) Actuó, pues, correctamente el Tribunal de Circuito al revocar la sentencia dictada por el tribunal de instancia.
Por todos estos fundamentos, se confirma la sentencia del Tribunal de Circuito de Apelaciones y se devuelve el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Hernández Denton disintió sin opinión escrita.

 Al momento de la presentación del recurso, existían dos decisiones previas del Tribunal de Circuito de Apelaciones incompatibles con el caso de autos. Entre todas las controversias existía un denominador común: el conductor y poseedor del vehículo resultó absuelto de los cargos que le fueron imputados, mientras que el pasajero resultó culpable. En el caso Cooperativa de Ahorro y Crédito de Yauco y Universal Insurance Company v. E.L.A., KLAN9900718, el Tribunal de Circuito, Circuito Regional V de Ponce y Aibonito, confirmó un dictamen del tribunal de instancia que resolvió que no procedía la confiscación del vehículo en cuestión habiendo sido el poseedor del vehículo absuelto de todos los cargos. En el segundo caso, Jorge E. Mangual Ramírez v. E.LA., KLAN96000620, el Circuito Regional de Arecibo y Utuado revocó un dictamen del tribunal de instancia que resolvió que habiéndose declarado culpable el pasajero del delito imputado, procedía la confiscación del vehículo. En el tercer caso, Citicorp Finance Puerto Rico v. E.L.A., CC-2000-476, este Tribunal emitió sentencia de 11 de octubre de 2001.


 34 L.P.R.A. sec. 1723(a).


 Art. 512 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2512.


 Los demandantes también fundamentaron sn contención en lo resuelto en Sánchez v. Tesorero de P.R., 72 D.P.E. 133, 136 (1951), donde establecimos que “si la confiscación no procede cuando la persona a cargo del vehículo ni el reclamante tienen conocimiento ni motivos para conocer el uso ilegal para el cual se utilizó el vehículo, tampoco debe proceder la confiscación cuando la persona a cargo del vehí-culo es el propio dueño quien es inocente de la infracción como sucede en el presente caso”. Estos pronunciamientos se dieron en el contexto de una situación muy distinta a la de autos, bajo otra ley. En Sánchez se trataba de un chofer que recogió como pasajero en su automóvil a una persona que llevaba en su equipaje “ron caña” sin haber pagado el arbitrio exigido por la Ley de Espíritus y Bebidas Alcohólicas de 1936. La Ley Uniforme de Confiscaciones de 1988 tiene un carácter completamente distinto, y para impugnar una confiscación hecha bajo la autoridad que ésta confiere, los elementos a probarse son los que ha establecido la jurisprudencia interpretativa de esa ley.